DETAILED ACTION
Claims 1-4, 6-15 and 17-20 are pending examination in this Office action.
Claims 1, 9, 12 and 17 are independent.
This action is final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, from the previous Office action have been overcome by amendment.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Discenzo (US Patent Publication 2014/0156050 A1).
The rejections of claims 9, 17, 19 and 20 from the previous Office action are respectfully maintained.


Claim Rejections - 35 USC § 103
Claim 1-3, 7, 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Plache, et al. (US Patent Publication 2011/0022198 A1).1
The teachings of Discenzo and Plache from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Independent claim 1 has been amended such that the manufacturing execution system (MES) comprises a single layer.
Regarding the amendment to claim 1, Discenzo teaches that the manufacturing execution system (MES) may comprise a single layer [Fig 14, 0146; a computer is operable to execute the disclosed aspects]2.
Additionally, Plache explicitly teaches another system for monitoring a manufacturing process using a manufacturing execution system and further teaches wherein the manufacturing execution system comprises a single layer [0088, Fig 11, MES layer 1130].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Discenzo and Plache.  Discenzo teaches a distributed control system for controlling a manufacturing process that may be a pharmaceutical manufacturing process [0005] and further teaches monitoring the process and adjusting the manufacturing process based on collected data [0047].  Plache also teaches using a MES to monitor and manage a manufacturing process [Abstract].  Place describes various embodiments for an MES to improve the monitoring/controlling of the manufacturing process.  One of ordinary skill in the art would have 
Independent claim 12 has been amended such that the manufacturing execution system (MES) is a single layer MES.
Regarding the amendment to claim 12, Discenzo teaches that the manufacturing execution system (MES) may comprise a single layer [Fig 14, 0146; a computer is operable to execute the disclosed aspects]3.
Additionally, Plache explicitly teaches another system for monitoring a manufacturing process using a manufacturing execution system and further teaches wherein the manufacturing execution system comprises a single layer [0088, Fig 11, MES layer 1130].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Discenzo and Plache for the same reasons as disclosed above.
Claims 2-3, 7, 8 and 13-15 are rejected as being obvious in view of Discenzo and Plache for the same reasons as disclosed above and in the previous Office action.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Discenzo and Plache for the same reasons as disclosed above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Plache, et al. (US Patent Publication 2011/0022198 A1) and further in view of Childress (US Patent Publication 2005/0159824 A1).
The teachings of Discenzo, Plache and Childress from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.

Discenzo and Plache collectively teach monitoring a pharmaceutical process and adjusting the manufacturing process based on collected data.  Childress teaches using a recurrent distribution network to provide an embedded decision mechanism for a real-time closed loop process control system that outputs to multiple controllable output devices using numerous input constraints in a pharmaceutical manufacturing system [0031].  One of ordinary skill in the art would have motivation to combine the fully connected network topography in the pharmaceutical manufacturing system of Discenzo and Plache to learn features from all the combinations of features of the previous layer where a convolutional layer relies on local spatial coherence with a small receptive field.  Discenzo, Plache and Childress are further directed to making improvements in pharmaceutical manufacturing processes by collecting data from monitoring the pharmaceutical manufacturing process and making improvements/adjustments to the process using the collected data.


Claims 6, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view Plache, et al. (US Patent Publication 2011/0022198 A1) further in view of Popp (US Patent Publication 2007/0021856 A1).
The teachings of Discenzo, Plache and Popp from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Claim 8 has been amended to include said device is used to manufacture a pharmaceutical or biopharmaceutical.  
Discenzo teaches device is used in a process to manufacture a pharmaceutical or biopharmaceutical [0033, 0068; system 200 is utilized in a production process such as a bioprocess . . . for producing pharmaceuticals (e.g., anti-biotics) . . . examples of production processes include a pharmaceutical plant or medical facility] [0045; making of pharmaceuticals].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Popp with Discenzo and Plache.  Discenzo teaches a distributed control system for controlling a manufacturing process that may be a pharmaceutical manufacturing process [0005] and further teaches monitoring the process and adjusting the manufacturing process based on collected data [0047].  Plache also teaches using a MES to monitor and manage a manufacturing process [Abstract].  Plache describes various embodiments for an MES to improve the monitoring/controlling of the manufacturing process.  One of ordinary skill in the art would have motivation to use the MES system of Plache within the pharmaceutical manufacturing system of Discenzo to improve controlling of the pharmaceutical process.
Discenzo and Plache collectively teach monitoring a pharmaceutical process and adjusting the manufacturing process based on collected data.  Popp teaches another system for 
Claims 6 and 14 are rejected as being obvious in view of the teachings of Discenzo, Plache and Popp as disclosed above and in the previous Office action.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Popp with Discenzo and Plache for the same reasons as disclosed above.

Claim 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US Patent Publication 2014/0156050 A1) in view of Popp (US Patent Publication 2007/0021856 A1).
The rejections of claims 10, 11 and 18 from the previous Office action are respectfully maintained.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Discenzo and Popp.  Discenzo teaches a distributed control system for controlling a manufacturing process that may be a pharmaceutical manufacturing process [0005] and further teaches monitoring the process and adjusting the manufacturing process based on collected data [0047].  Popp teaches another system for monitoring and improving pharmaceutical manufacturing using a distributed control system [0012, 0017].  It would be obvious to combine Discenzo and Popp because they are both directed to making improvements in pharmaceutical .

Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive. Applicant argues that Discenzo does not teach taking a corrective action.  The Examiner respectfully disagrees.  
Discenzo teaches a distributed control system for controlling a pharmaceutical manufacturing process [0005] [0068; physical production process 502 that manufactures a product such as pharmaceutical product] [0039, 0064; the production process includes machinery for producing the product (pharmaceutical) . . . machines 608 for use in manufacturing process] and further teaches monitoring the process and adjusting the manufacturing process based on collected data [0047].  
Discenzo specifically teaches making some changes (corrective action) to the manufacturing process based on the data collected [0047; adjustment and control component configured to dynamically modify at least a portion of the control sequencing or schedule of the production process . . . adjustment component 214 can modify the portion of the production process 202 in real-time (or in near real-time)] [0071; the adjustment component analyzes the process representation 506 to automatically re-configure the machinery or change control or processing conditions in accordance with the metadata that describes the production process 502] [0062; the modification can include dynamically changing an operation of one or more controllers] [0032; when an improved set of control and operational changes have been identified, a change in the actual manufacturing process may be initiated . . . the changes should correspond to the improved control scenario evaluated].
Applicant argues that Discenzo only mentions a corrective action in Figure 10.  Examiner notes that Figure 10 does in fact teach a corrective action.  However, a corrective action, in its broadest reasonable interpretation also includes actions such as making adjustments to the manufacturing process [0047], reconfiguring the machinery [0071], modify process sequencing [0047], changing the operation of the controller(s) [0062], or any other changes in the manufacturing process [0032].
Consequently, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        16 February 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All of the prior art references cited in this Office action were cited in the previous Office action.
        2 One of ordinary skill in the art would recognize that a computer may be represented as a single layer.
        3 One of ordinary skill in the art would recognize that a computer may be represented as a single layer.